DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 2, 5, 7, 8, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 26, 29, 30 recite at least one of	
in response to determining the operating state of the at least one motor indicates the at
least one motor is at least one of being in an energizing/starting condition and being in a normal
operating state/steady-state/running condition, converting the time-domain energy-related
signals to frequency representations of the time-domain energy-related signals;
analyzing at least one of the determined power data and/or the determined impedance
data at the one or more frequencies to identify an issue associated with the at least one motor at
least one of being in an energizing/starting condition and/or being in a normal operating
state/steady-state/running condition, wherein at least one of the determined power data and the
determined impedance data are indicative of the issue associated with the at least one motor at
least one of being in an energizing/starting condition and/or being in a normal operating
state/steady-state/running condition.
at least one of the determined power data and/or
the determined impedance data at the one or more frequencies to identify an issue associated
with the at least one motor at least one of being in an energizing/starting condition and/or being
in a normal operating state/steady-state/running condition
at least one of being in an
energizing/starting condition and/or being in a normal operating state/steady-state/running
condition.
at least one of the determined power
data and/or the determined impedance data at the one or more frequencies are analyzed and/or
trended over time to identify the issue associated with the at least one motor at least one of being
in an energizing/starting condition and/or being in a normal operating state/steady-state/running
condition.
a fundamental
frequency/nominal system frequency, and wherein analyzing at least one of the determined
power data and/or the determined impedance data at the one or more frequencies to identify an
issue associated with the at least one motor at least one of being in an energizing/starting
condition and/or being in a normal operating state/steady-state/running condition
comparing the at least one of the determined power data and/or the determined
impedance data at the fundamental frequency/nominal system frequency to the previously at
least one of determined power data and/or previously determined impedance data at the
fundamental frequency/nominal system frequency;
identifying a relative similarity of the at least one of the determined power data and/or
the determined impedance data at the fundamental frequency/nominal system frequency and the
previously determined power data and/or the previously determined impedance data at the
fundamental frequency/nominal system frequency;
analyzing the relative similarity of the at least one determined power data and/or the
determined impedance data and the previously determined power data and/or the previously
determined impedance data on at least one non-fundamental frequency to identify the issue
associated with the at least one motor at least one of being in an energizing/starting condition
and/or being in a normal operating state/steady-state/running condition
wherein analyzing at least one of the determined power data and/or
the determined impedance data at the one or more frequencies to identify an issue associated
with the at least one motor at least one of being in an energizing/starting condition and/or being
in a normal operating state/steady-state/running condition
analyzing at least one of the determined power data and/or the determined impedance
data in at least one of the time-domain and frequency-domain against duty-cycle characteristics
of the at least one motor to identify the issue associated with the at least one motor at least one
of being in an energizing/starting condition and/or being in a normal operating state/steadystate/
running condition
wherein the at least one of: the starting characteristics of the at least
one motor, the running characteristics of the at least one motor, and the inoperative
characteristics of the at least one motor, include: at least one of a starting duration of the at least
one motor, run duration of the at least one motor, period(s) between starts of the at least one
motor, period(s) between the at least one motor being de-energized/turned-off and the at least
one motor being energized/turned-on, and load of the at least one motor when
energized/started.
taking one or more actions in response to identifying at least one issue associated with the
at least one motor at least one of being in an energizing/starting condition and/or being in a
normal operating state/steady-state/running condition
wherein taking one or more actions in response to identifying at least
one issue associated with the at least one motor at least one of being in an energizing/starting
condition and/or being in a normal operating state/steady-state/running condition, includes:
identifying at least one means for addressing the at least one issue associated with the at
least one motor at least one of being in an energizing/starting condition and/or being in a normal
operating state/steady-state/running condition; and
applying at least one of the at least one identified means for addressing the at least one
issue associated with the at least one motor at least one of being in an energizing/starting
condition and/or being in a normal operating state/steady-state/running condition
wherein the at least one of the at least one identified means for
addressing the at least one issue associated with the at least one motor at least one of being in an
energizing/starting condition and/or being in a normal operating state/steady-state/running
condition is applied based on at least one of the priority and severity of the at least one issue.
wherein the at least one of the at least one identified means for
addressing the at least one issue associated with the at least one motor at least one of being in an
energizing/starting condition and/or being in a normal operating state/steady-state/running
condition is automatically applied.
wherein the at least one of the at least one identified means for
addressing the at least one issue associated with the at least one motor at least one of being in an
energizing/starting condition and/or being in a normal operating state/steady-state/running
condition is applied, at least in part, in response to user input
wherein the at least one of the at least one identified means for
addressing the at least one issue associated with the at least one motor at least one of being in an
energizing/starting condition and/or being in a normal operating state/steady-state/running
condition is selected based, at least in part, on user-specified criteria
wherein the at least one of the at least one identified means for
addressing the at least one issue associated with the at least one motor at least one of being in an
energizing/starting condition and/or being in a normal operating state/steady-state/running
condition is selected based on an analysis of a number of learned factors or criteria
generating and/or initiating at least one alarm indicating the at least one identified issue or
potential issue(s)
wherein the at least one alarm indicates at least one of: change in
power, change in energy, change in phase imbalance, change in voltage, change in power factor,
change in one or more harmonic/interharmonic/sub-harmonic power flow directions, change in
harmonic distortion, change in current, change in any other measured and/or derived parameter,
and/or changes in digital and/or analog inputs and/or outputs
communicating the at least one alarm via at least one of: a report, a text, an email,
audibly, and an interface of a screen/display.
wherein the time-domain energy-related signals captured using the at
least one IED include at least one of: a voltage signal, a current signal, and/or a derived energy related
value.

wherein the derived energy-related value includes at least one of: a
calculated, computed, estimated, derived, developed, interpolated, extrapolated, evaluated, and
otherwise determined additional energy-related value from the at least one of the voltage signal
and/or the current signal.
wherein the derived energy-related value includes at least one of:
active power(s), apparent power(s), reactive power(s), energy(ies), harmonic distortion(s), power
factor(s), magnitude/direction of harmonic power(s), harmonic voltage(s), harmonic current(s),
interharmonic current(s), interharmonic voltage(s), magnitude/direction of interharmonic
power(s), magnitude/direction of sub-harmonic power(s), individual phase current(s), phase
angle(s), impedance(s), sequence component(s), total voltage harmonic distortion(s), total current
harmonic distortion(s), three-phase current(s), phase voltage(s), line voltage(s) and/or other
similar/related parameters.
wherein the derived energy-related value includes at least one
energy-related characteristic, the energy-related characteristic including magnitude, direction,
phase angle, percentage, ratio, level, duration, associated frequency components, impedance,
energy-related parameter shape, and/or decay rate.
in response to determining the operating state of the at least one motor indicates the at
least one motor is at least one of being in an energizing/starting condition and being in a normal
operating state/steady-state/running condition, converting the time-domain energy-related
signals to frequency representations of the time-domain energy-related signals
analyze at least one of the determined power data and/or the determined impedance data
at the one or more frequencies to identify an issue associated with the at least one motor at least
one of being in an energizing/starting condition and/or being in a normal operating state/steadystate/
running condition, wherein the determined power data and the determined impedance
data are indicative of the issue associated with the at least one motor at least one of being in an
energizing/starting condition and/or being in a normal operating state/steady-state/running
condition.
wherein characteristics of the at least one of determined power data
and/or the determined impedance data at the one or more frequencies are analyzed and/or
trended over time to identify the issue associated with the at least one motor at least one of being
in an energizing/starting condition and/or of being in a normal operating state/steady-state
running condition.
in response to determining the operating state of the at least one motor indicates the at
least one motor being in an energizing/starting condition and being in a normal operating
state/steady-state/running condition, converting the time-domain energy-related signals to
frequency representations of the time-domain energy-related signals; and
analyzing the frequency representations of the time-domain energy-related signals to
identify an issue associated with the at least one motor at least one of being in an
energizing/starting condition and/or being in a normal operating state/steady-state/running
condition, wherein characteristics of the frequency representations are indicative of the issue
associated with the at least one motor at least one of being in an energizing/starting condition
and being in a normal operating state/steady-state/running condition.
	These limitations use the notation “/” which is not clear since it can have multiple meanings. The use of “and/or” is not clear since it can have multiple meanings.  Furthermore Examiner notes that having multiple “and/or” limitations consecutively is confusing since it is not clear how the claim limitations are supposed to be grouped together and there can be various meanings.  Similarly  reciting at least one of A, B, and/or C is confusing because the groupings could mean (A, B) , C; or it could mean A,B,C.  	Examiner recommends amending the claims and properly separating elements in the claim, to clearly recite what is required in the claims.	Claims 1, 26, 30 recites “motor… being in a normal operating state/steady-state/running condition” and “to identify an issue associated with the at least one motor”.  However the common meaning of the term “issue” is a problem.  Therefore it is not clear how the motor can be in a normal state, and also have an issue.  These limitations seem to be contradictory.  Furthermore it is not clear if this is implying that the normal state is an issue state and is therefore indefinite.	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

	Examiner notes that prior art could not be applied due to the 35 U.S.C. §112(b) rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Sanford (US 2013/0117607 A1) teaches a self-learning diagnostic technique, whereby electrical signals (voltages and currents) are monitored, combined in various ways and analyzed. The purpose is to visualize differences in patterns of behavior of the machine-driven system (power supply, motor and load); such that problems relating to these three components (or any combination thereof) can be more easily identified and analyzed. In yet another aspect of the present invention both time and frequency domain data is captured and stored.	Dister (US 6,035,265) teaches detecting stator winding damage in electric motors and more specifically to a method of detecting the onset of damage, identifying the failure mechanism, determining the susceptibility of windings to further damage, and predicting failure using broadband impedance measurements.  	Typically, motors are subjected to partial discharge and surge tests to detect a stator winding failure. In the partial discharge test, a technician discharges a capacitor across the stator winding and observes the time domain voltage response to detect spikes on the 60 Hz envelope. The magnitude of the spikes is a rough indicator of stator winding damage. In the surge test, a technician applies a large voltage pulse to each phase of the winding and compares their time domain current responses to detect asymmetry that is indicative of damage. At best these tests detect whether a failure has occurred, neither is sensitive enough to detect the onset and progression of damage to the winding prior to an actual failure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863